


110 HR 2628 IH: Count Every Vote Act of 2007
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2628
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Price of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend title 3, United States Code, to extend the date
		  provided for the meeting of electors of the President and Vice President in the
		  States and the date provided for the joint session of Congress held for the
		  counting of electoral votes, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Count Every Vote Act of 2007.
		2.Extension of
			 Dates Provided for Meeting of Electors and Joint Session of Congress for
			 Counting Electoral Votes
			(a)Meeting of
			 Electors in StatesSection 7 of title 3, United States Code, is
			 amended by striking the first Monday after the second Wednesday in
			 December next following their appointment and inserting the following:
			 the first day (or, if such day is a Sunday, the second day) occurring
			 after the January 1 that next follows their appointment.
			(b)Ensuring Timely
			 Delivery of Certificates and Votes by States
				(1)Certificate of
			 appointed electorsSection 6 of such title is amended by striking
			 communicate by registered mail under the seal of the State to the
			 Archivist of the United States and inserting the following:
			 communicate to the Archivist of the United States, by the most
			 expeditious method available (including overnight delivery or a secure form of
			 electronic transmission) to ensure receipt not later than the second day that
			 follows the date described in section 7,.
				(2)Disposition of
			 certificates by electorsSection 11 of such title is
			 amended—
					(A)by striking
			 by registered mail each place it appears;
					(B)by striking
			 The electors shall dispose and inserting (a)
			 In General.—The electors
			 shall dispose; and
					(C)by adding at the
			 end the following new subsection:
						
							(b)Method of
				Delivery and TransmissionThe electors shall carry out the
				delivery and transmission requirements of this section by the most expeditious
				method available (including overnight delivery or a secure form of electronic
				transmission) to ensure receipt of the certificates and lists by the President
				of the Senate and the Archivist of the United States not later than the second
				day that follows the date described in section
				7.
							.
					(3)Final deadline
			 for deliverySection 12 of such title is amended—
					(A)by striking the fourth Wednesday in
			 December and inserting the second day that follows the date
			 described in section 7; and
					(B)by striking
			 transmit same by registered mail to the President of the Senate at the
			 seat of government and inserting the following: transmit such
			 certificate and list to the President of the Senate at the seat of government
			 by such method as may be necessary (including overnight delivery or a secure
			 form of electronic transmission) to ensure that such certificate and list is
			 received by the President of the Senate or the Archivist of the United States
			 not later than the second day that follows the date described in section
			 7.
					(4)Demand on
			 district court judgeSection 13 of such title is amended—
					(A)by striking the fourth Wednesday in
			 December and inserting the second day that follows the date
			 described in section 7;
					(B)by striking
			 send a special messenger to and inserting immediately
			 notify; and
					(C)by striking
			 shall forthwith transmit that list by the hand of the messenger to the
			 seat of government and inserting shall take such action as may
			 be necessary (including overnight delivery or a secure form of electronic
			 transmission) to ensure that such certificate and list is received by the
			 President of the Senate not later than 24 hours after receipt of the
			 Archivist’s notice.
					(c)Joint Session
			 for Counting Electoral VotesThe first sentence of section 15 of
			 such title is amended by striking the sixth day of January succeeding
			 every meeting of the electors and inserting the following: the
			 second day (or, if such day is a Sunday, the third day) that follows the
			 deadline for the receipt of certificates and votes by the President of the
			 Senate or the Archivist of the United States under section 12.
			3.Extension of Safe
			 Harbor Period for Resolution of Controversy or Contest Regarding Appointment of
			 ElectorsSection 5 of title 3,
			 United States Code, is amended by striking six days each place
			 it appears and inserting 3 days.
		4.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to the Presidential election held in November
			 2008 and each succeeding Presidential election.
		
